Case: 3:19-cr-00081-wmc Document #: 5-1 Filed: ap Page 1 of 1

; . * TED STATES
Case 3:19-mj-00609-BT sEANE reeauneabe Ero eS. Page lofi PagelD1

 

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: REBECCA RUTHERFORD
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NO: FTR
LAW CLERK: USPO/PTSO:
INTERPRETER: _ | COURT TIME: [./3 -]: 19
AM. | P.M. ___ | DATE: July 10, 2019
CIMAG. NO. OIDIST. CR. NO. 3:19-mj-00609-BT *SEALED* | USDI Magistrate Judge Rebecca
Rutherford
UNITED STATES OF AMERICA § Campy Lee 2 , AUSA
. §
Vv. § CO
§ : . | | .
g “WNicncel Maus Oo
EMMANUEL ODIAH (1) § COUNSEL FOR DEFENDANTS APPT ~ (A), Retd—(R), FPD - (F)

L
(INITIAL APPEARANCE CIDENTITY CIBOND HEARING CIPRELIMINARY HEARING
( DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CJIEXTRADITION HEARING
[) HEARING CONTINUED ON CASE NO. LKIOTHER DISTRICT MDIVISION
[4DATE OF FEDERAL ARREST/CUSTODY: 07/10/2019 [SURRENDER
CO RULE 5/32 LIAPPEARED ON WRIT
{DEFT FIRST APPEARANCE, DEFT ADVISED OF RIGHTS/CHARGES LIPROBATION/SUPERVISED RELEASE VIOLATOR
LC) DEFT FIRST APPEARANCE WITH COUNSEL.
(1 DEFT (JMW (MATERIAL WITNESS) APPEARED CIWITH CIWITHOUT COUNSEL
QUESTS APPOINTED COUNSEL.
ANCIAL AFFIDAVIT EXECUTED.
ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
C) PRIVATE COUNSEL APPOINTED
© DEFT HAS RETAINED COUNSEL
C] ARRAIGNMENT SET [IDETENTION HEARING SET

 

 

 

 

 

(] PRELIMINARY HEARING SET CIBOND HEARING SET

C] COUNSEL DETERMINATION HEARING SET

CO IDENTITY/REMOVAL HEARING SET

1 BOND CSET OREDUCED TO $ CICASH © SURETY [1109 pD.p_CIUNS-FiBRb- PEY-MW-
CO NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.
(2 ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING EN
© ORDER OF DETENTION PENDING TRIAL ENTERED.

CO DEFT ADVISED OF CONDITIONS OF RELEASE.

1 BOND EXECUTED CIDEFT CIMW RELEASED CISTATE AUTHORITIES DIN
GLBEFT CMW REMANDED TO CUSTODY.

{DEFT ORDERED REMOVED TO ORIGINATING DISTRICT. eS
(WAIVER OF CIPRELIMINARY HEARING LRULE 5/32 HEARING DETENTION ARING Me
C COURT FINDS PROBABLE CAUSE OID CPC. AOE cern
C1 DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANE-—~ remnnracan
1 GOVERNMENT TO NOTIFY FOREIGN CONSULAR...

@REMARKS:_Keqwest ee Leoriesre Uv promutns) olalct.

 

 

 

 

 
